—Determination of respondent Police Commissioner, dated October 3, 1996, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Franklin Weissberg, J.], entered October 3, 1997) dismissed, without costs.
Petitioner’s claim that he was deprived of his right to due process and a fair hearing because of witness tampering by *29respondents is unsupported by the record (see, Matter of Palette v City of New York, 208 AD2d 427, lv denied 85 NY2d 803). Substantial evidence, including petitioner’s admission of his drug use during a taped conversation, supports the determination that petitioner possessed and ingested marihuana. No basis exists to disturb the Hearing Officer’s rejection of petitioner’s claim that his ingestion of marihuana was involuntary, as the Hearing Officer’s determination was based upon credibility findings largely beyond our review (see, Matter of Berenhaus v Ward, 70 NY2d 436; see also, Matter of Harmon v New York City Police Dept., 188 AD2d 429, lv denied 82 NY2d 652). Under the circumstances, the penalty of dismissal is not so disproportionate to the proven misconduct as to shock our sense of fairness. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.